    Case: 1:21-mj-00030-SKB Doc #: 18 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 60




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



UNITED STATES OF AMERICA,                     :

               Plaintiff,                     :               Case No. 1:21-MJ-30

       vs.                                    :               Judge Bowman

JUSTIN STOLL,                                  :

               Defendant.                      :


                UNOPPOSED MOTION TO MODIFY BOND CONDITION

       Now comes Defendant, Justin Stoll, by and through counsel, and respectfully requests that

the Court modify the conditions of his release. He is requesting that the court remove

location/electronic monitoring and permit travel outside the Southern District of Ohio.

       As background, on January 15, 2021, Mr. Stoll made his initial appearance on a criminal

complaint charging him with making interstate threats in violation of 18 U.S.C. § 875(c) and

threatening a potential witness in violation of 18 U.S.C. § 1512(b)(3). This Court released Mr.

Stoll (with no objection from the Government) on an O.R. bond with numerous conditions, to

include location/electronic monitoring (GPS), with travel restricted to the Southern District of

Ohio, excluding Franklin County. Since his release on bond, Mr. Stoll has had no compliance

issues. His pretrial officer states that Mr. Stoll reports as directed, participates in mental health

counseling, and follows the directions of his pretrial officer. Given Mr. Stoll’s excellent

performance on bond and the demands of his job as an interior/exterior painter, Mr. Stoll is

requesting that the court remove location/electronic monitoring and permit travel outside the

Southern District of Ohio. Neither the government nor the pretrial office has an objection to these
    Case: 1:21-mj-00030-SKB Doc #: 18 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 61




modifications. The parties agree to and suggest the following modification to his travel condition:

“Mr. Stoll is permitted to travel in the Southern District of Ohio and the Eastern District of

Kentucky without prior approval or notification to his Pretrial Officer. Mr. Stoll is permitted to

travel elsewhere within the United States but only with prior approval from his Pretrial Officer.”

       Wherefore, Mr. Stoll respectfully requests that the Court modify the conditions of his

release as described above.

                                             Respectfully Submitted,

                                             DEBORAH L. WILLIAMS
                                             Federal Public Defender

                                             s/ Karen Savir
                                             Karen Savir (KY92002)
                                             Assistant Federal Public Defender
                                             Chiquita Center
                                             250 E. 5th Street, Suite 350
                                             Cincinnati, Ohio 45202
                                             (513) 929-4834

                                             Attorney for Defendant
                                             Justin Stoll




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the Defendant’s Motion to Extend was
served electronically upon Assistant United States Attorneys of record, Office of the United States
Attorney, 221 E. Fourth St., Suite 400, Cincinnati, Ohio, 45202, this 13th day of April, 2021.

                                             /s Karen Savir
                                             Karen Savir (KY92002)
                                             Assistant Federal Public Defender
